Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.885 Filed 03/04/21 Page 1 of 11




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

Barbara Ellis,

                        Plaintiff,
                                        Case No. 19-12833
v.
                                        Judith E. Levy
Commissioner of Social Security,        United States District Judge

                        Defendant.      Mag. Judge Anthony P. Patti

________________________________/

     OPINION AND ORDER ADOPTING REPORT AND
        RECOMMENDATION [19], OVERRULING
     PLAINTIFF’S OBJECTIONS [20], GRANTING THE
 GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT [18],
   AND DENYING PLAINTIFF’S MOTION FOR SUMMARY
                   JUDGMENT [15]

      Before the Court is Magistrate Judge Anthony P. Patti (“MJ

Patti”)’s   Report   and   Recommendation       (“R&R”)    (ECF    No.   19)

recommending that the Court grant Defendant Commissioner of Social

Security (the “Government”)’s motion for summary judgment, (ECF No.

18), deny Plaintiff Barbara Ellis’ motion for summary judgment, (ECF

No. 15), and affirm the Administrative Law Judge’s (“ALJ”) decision.

Plaintiff submitted two objections to the R&R, (ECF No. 20), and the
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.886 Filed 03/04/21 Page 2 of 11




Government responded. (ECF No. 22.) For the reasons set forth below,

Plaintiff’s objections are overruled, and the R&R is adopted in full.

     I.     Background

     The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The factual and

procedural background from the R&R are incorporated as if fully set forth

herein.

     II.    Legal Standard

     A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties    to   specify   the   part   of   the   order,   proposed   findings,

recommendations, or report to which [the party] objects and to state the

basis for the objection.” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018) (internal citations omitted). Objections that

restate arguments already presented to a magistrate judge are improper,

Coleman-Bey v. Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing


                                        2
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.887 Filed 03/04/21 Page 3 of 11




Brumley v. Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that

dispute   merely    the    general   correctness    of   the   report    and

recommendation. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

     The Supreme Court recently addressed the standard the district

court must apply when conducting its de novo review. In Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019), the Court explained that the

phrase “substantial evidence” is a “term of art.” Id. (internal citations

omitted). “Under the substantial-evidence standard, a court looks to an

existing administrative record and asks whether it contains ‘sufficien[t]

evidence’ to support the agency’s factual determinations.” Id. (internal

citations omitted). “And whatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.

Substantial evidence . . . is ‘more than a mere scintilla.’” Id. (internal

citations omitted). Specifically, “[i]t means—and means only—'such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Id. (internal citations omitted).

     III. Analysis

     Plaintiff lodges two objections to MJ Patti’s R&R:




                                     3
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.888 Filed 03/04/21 Page 4 of 11




     1) Magistrate Judge Patti improperly concluded that the ALJ
        committed harmless error in assessing Dr. Suzette
        Olaker’s medical opinion; and

     2) Magistrate Judge Patti improperly concluded that the ALJ
        sufficiently discussed Plaintiff’s medication side effects as
        required under SSR 16-3p.

(ECF No. 20.) For the reasons below, both objections are OVERRULED.

        A. Objection 1

     Plaintiff’s first objection involves MJ Patti’s treatment of the ALJ’s

analysis of Dr. Suzette Olaker’s consultative opinion. (ECF No. 20,

PageID.864.) As MJ Patti correctly noted in the R&R, Dr. Olaker advised

that Plaintiff was limited to “carrying, pushing, and pulling twenty

pounds, and could only partially stoop and squat.” (ECF No. 19,

PageID.850, citing ECF No. 11-7, PageID.516.) The ALJ “assign[ed] this

opinion little weight as the diagnoses were based mostly on the claimant’s

statements and [Dr. Olaker’s] opinion is not consistent with the

longitudinal evidence of record.” (Id.)

     Plaintiff’s initial argument on summary judgment was that the ALJ

provided an insufficient explanation for only affording partial weight to

Dr. Olaker’s opinion. (See ECF No. 20, PageID.864) However, MJ Patti

found that he did not need to reach Plaintiff’s argument that the ALJ

                                     4
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.889 Filed 03/04/21 Page 5 of 11




improperly discounted Dr. Olaker’s opinion, because even if the ALJ had

accepted the limitations as described by Dr. Olaker, Plaintiff would still

have been capable of performing her past relevant work as generally

performed at the sedentary level. (Id.) As such a finding would not have

affected the ALJ’s ultimate disability determination, any improper

weighting of Dr. Olaker’s opinion was therefore—according to MJ Patti—

harmless error. (Id. at PageID.851-852.)

      Plaintiff objects that “the error only becomes harmless if this Court

does not accept any of the other arguments made by [Plaintiff] in

connection with her claim.”1 (ECF No. 20, PageID.865.) Specifically,

Plaintiff revives her argument that she could not perform past work at




      1  To the extent that Plaintiff’s objection argues again that the ALJ afforded
insufficient weight to Dr. Olaker’s opinion, this objection is improper as it was
squarely considered and rejected by MJ Patti. (ECF No. 20, PageID.864.) Accordingly,
this objection is overruled. Coleman-Bey, 287 Fed. Appx. at 422 (“A district court does
not abuse its discretion when it denies post-judgment relief to a party raising the
same issues and arguments post-judgment as those [that have already been]
rejected.”); Owusu v. Michigan Dept. of Corr. Pain Mgmt. Comm., No. 16-12490, 2019
WL 4627585, at *6 (E.D. Mich. Sep. 24, 2019) (“The Court is not obligated to reassess
the identical arguments presented before the Magistrate Judge with no identification
of error in the Magistrate Judge's recommendation.”) (quoting Pearson v. Comm’r of
Soc. Sec., No. 15-14031, 2017 U.S. Dist. LEXIS 48379, at *7 (E.D. Mich. Mar. 31,
2017)).


                                          5
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.890 Filed 03/04/21 Page 6 of 11




the sedentary physical level because of her mental impairments due to

medication side effects. (Id. at PageID.864-865.) Because Plaintiff frames

her claim about medication side effects as a second objection, the Court

will fully address it in the following section. However, because that

objection is overruled, Plaintiff’s first objection is also overruled.

      B. Objection 2

      Plaintiff’s second objection is that MJ Patti improperly concluded

that the ALJ sufficiently considered Plaintiff’s medication side effects.

Specifically, Plaintiff argues that the ALJ improperly failed to reference

a particular piece of Plaintiff’s testimony about how the medication

Toradol made her “loopy, caused confusion, and made it hard for her to

concentrate.” (ECF No. 20, PageID.866.) For the reasons below, this

objection is overruled.

      When evaluating claims of limitation, the ALJ must consider “the

entire case record, including the objective medical evidence; an

individual’s statements about the intensity, persistence, and limiting

effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in

the individual’s case record.” SSR 16-3p at *4. However, medication side

                                      6
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.891 Filed 03/04/21 Page 7 of 11




effects are only one of a long list of factors to be considered in making this

determination. This list includes: 1) a claimant’s daily activities; 2) the

location, duration, frequency, and intensity of a claimant’s pain or other

symptoms; 3) precipitating and aggravating factors; 4) the type, dosage,

effectiveness, and side effects of medication taken to alleviate pain or

other symptoms; 5) treatment, other than medication, for relief of the

pain or other symptoms; 6) any measures used to relieve pain or other

symptoms; and 7) any other factors concerning a claimant’s functional

limitations and restrictions due to pain or other symptoms. 20 C.F.R. §§

404.1529(c)(3), 416.929. This Court has repeatedly held that the ALJ is

not required to explicitly address every one of these factors in order to

have sufficiently “considered” the record. See, e.g., Stec v. Comm’r of Soc.

Sec., 432 F. Supp. 3d 719, 727 (E.D. Mich. 2020); French v. Comm’r of

Soc. Sec., No. 15-12687, 2016 WL 3951419, at *13 (E.D. Mich. June 30,

2016) (Morris, M.J.), report and recommendation adopted, No. 15-12687,

2016 WL 3924111 (E.D. Mich. July 21, 2016) (Cox, J.)); Prince v. Comm’r

of Soc. Sec., No. 13-12055, 2014 WL 4639506, at *23 (E.D. Mich. Sep. 16,

2014); Ausbrooks v. Astrue, No. 12-12144, 2013 WL 3367438, at *19 (E.D.

Mich. July 5, 2013).


                                      7
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.892 Filed 03/04/21 Page 8 of 11




     MJ Patti found the ALJ’s consideration of the medication side

effects to be sufficient for two reasons: First, because the ALJ was not

required by law to explicitly reference in his opinion Plaintiff’s specific

testimony about Toradol; and second, because the ALJ “considered all

symptoms and the extent to which these symptoms can be reasonably be

accepted as consistent with the objective medical evidence and other

evidence . . . and [the ALJ provided an] extensive explanation for

concluding that Plaintiff’s statements concerning the severity of her

symptoms are not entirely consistent with the other evidence in the

record.” (ECF No. 19, PageID.854-855.)

     Plaintiff’s objection addresses only the first of these two

conclusions—that the ALJ was not required to explicitly recite all

testimony in the opinion in order to have properly evaluated the record—

and objects only on the basis that the two cases cited by MJ Patti for this

proposition—Stec and French—are allegedly factually distinct from the

issues in this case. (See ECF No. 20, PageID.866-868 (“[The] R&R does

not indicate that [MJ Patti] considered whether any factual distinctions

[] would impact his analysis here . . . . Therefore, it cannot be said—even



                                     8
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.893 Filed 03/04/21 Page 9 of 11




by implication—that the ALJ complied with the requirement to consider

any potential medication side effects.”).)

     However, any factual distinctions in the caselaw are unhelpful to

Plaintiff, because the proposition cited by MJ Patti is not a niche ruling

tied to a particular set of circumstances—it is instead a clearly

established principle of law that is firmly established in this district. See

Prince, 2014 WL 4639506, at *23 (collecting cases). And regardless, as

MJ Patti noted, “the ALJ referenced Toradol several times in the RFC

portion of his hearing decision” to conclude that “the claimant’s

statements concerning the intensity, persistence, and limiting effects of

these symptoms are not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in this

decision.” (ECF No. 19, PageID.855, quoting the ALJ at ECF No. 11-2,

PageID.52.) Specifically, MJ Patti quoted the ALJ’s credibility

determination regarding Plaintiff’s alleged mental limitations of

confusion and forgetfulness:

     The claimant’s testimony and reports of daily living activities
     do no[t] clearly support a finding that her functioning is
     reduced below the functioning level indicated in the residual
     functional capacity set forth above. While the claimant

                                     9
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.894 Filed 03/04/21 Page 10 of 11




      testified that she stopped working due to forgetfulness and
      the inability to correctly perform her job, she also reported
      that she stopped working to take care of her mother. As for
      her concentration and forgetfulness concerns, she stated that
      she had not sought any mental health treatment and a doctor
      in January 2018 observed no problems with word-finding or
      following complex requests.
(Id. at PageID.855-56, quoting the ALJ at ECF No. 11-2, PageID.52-53.)

Plaintiff does not mention MJ Patti’s consideration of this evidence in her

objection.

      Plaintiff brings no other arguments to disturb MJ Patti’s two-fold

reasoning on this issue about the propriety of the ALJ’s decision. Because

the Court agrees that MJ Patti properly affirmed the ALJ’s due

consideration of Plaintiff’s full record, including affording appropriate

weight to her medication side effects and mental limitations, this

objection is overruled.

             IV.   Conclusion

      For the reasons set forth above, Plaintiff’s objections (ECF No. 20)

are overruled. Accordingly, the Report and Recommendation (ECF No.

19) is ADOPTED, the Government’s motion for summary judgment

(ECF No. 18) is GRANTED, and Plaintiff’s motion for summary

judgment (ECF No. 15) is DENIED.
                               10
Case 5:19-cv-12833-JEL-APP ECF No. 23, PageID.895 Filed 03/04/21 Page 11 of 11




      IT IS SO ORDERED.

Dated: March 4, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge



                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 4, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     11
